Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 07/29/2022.
Claims 1-3, 8, 10, 12 and 14-16 are amended by the Applicants.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the replacement of network-enabled devices and, more particularly, to the emulation of legacy network-enabled motor control devices. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps 
“…receive, via the communication module, a user input corresponding to an emulation mode selection; receive, via the communication module, a communication request corresponding to an emulated device; modify the communication request to match an expected communication request; and provide the modified communication request to an associated hardware module within the control module; wherein the expected communication request is based on a network-enabled device type; and wherein a first motor control device disconnected from a communication network corresponds to the emulated device, and a replacement motor control device connected to the communication network corresponds to the network-enabled device” as recited in claim 1,
“…a communication module in electrical communication with the control module and communicating via a network in which the network-enabled electronic overload system is connected; the memory storing processing instructions, wherein the processing instructions, when executed by the control module, cause the control module to: receive, via the communication module, a communication request; determine that the communication request corresponds to an emulated device, the emulated device corresponding to a first motor control device disconnected from the network; and in response to the determination that the communication request corresponds to the emulated device: modify the communication request to match an expected communication request; and provide the modified communication request to an associated hardware module within the network-enabled electronic overload system” as recited in claim 8,
“…connecting a replacement motor control device to a communication network, the replacement motor control device corresponding to a network-enabled motor control device; receiving, via the network-enabled motor control device, a communication request corresponding to an emulated motor control device; modifying the communication request to match an expected communication request; and providing the modified communication request to an associated hardware module within the network-enabled motor control device; wherein the expected communication request is based on the network-enabled motor control device; and wherein a first motor control device disconnected from the communication network corresponds to the emulated motor control device” as recited in claim 14.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 10733116 B2 discloses A device connectable between a host computer and a computer peripheral over a standard bus interface is disclosed, used to improve security, and to detect and prevent malware operation. Messages passing between the host computer and the computer peripherals are intercepted and analyzed based on pre-configured criteria, and legitimate messages transparently pass through the device, while suspected messages are blocked. The device communicates with the host computer and the computer peripheral using proprietary or industry standard protocol or bus, which may be based on a point-to-point serial communication such as USB or SATA. The messages may be stored in the device for future analysis, and may be blocked based on current or past analysis of the messages. The device may serve as a VPN client and securely communicate with a VPN server using the host Internet connection.

US 6529909 B1 discloses A system, method and article of manufacture are provided for translating an object attribute to and from a database value. A database is provided and a conversion process is determined for converting an object attribute to and from a database value. The conversion process is encapsulated in an attribute converter. A first object attribute is directed to the attribute converter for conversion to a first database value. A second database value is directed to the attribute converter for conversion to a second object attribute. The second attribute converter is substituted for the attribute converter for altering the conversion of the attribute, and the attribute converter is altered for relieving a performance bottleneck.

US 8869157 B2 discloses A method is provided for managing the execution of tasks by a system having multiple processors, each having multiple types of resources. The method may include receiving from a user a task configuration specifying one or more performance parameters for a proposed task, automatically determining for each type of resource a quantity of that resource corresponding to the performance parameters for the proposed task, automatically determining for each processor a quantity of each type of resource available to that processor, automatically comparing for processor (a) the quantity of each type of resource available to that processor with (b) the quantity of each type of resource corresponding to the performance parameters for the proposed task, automatically determining based on the comparisons whether any processor has capacity to perform the proposed task, and automatically determining whether to perform the proposed task based at least on whether any processor has capacity to perform the task.

Pham, Cuong, et al. "Cloudval: A framework for validation of virtualization environment in cloud infrastructure." 

Hetzelt, Felicitas, and Robert Buhren. "Security analysis of encrypted virtual machines." 

Hu, Wei, et al. "An overview of hardware security and trust: Threats, countermeasures, and design tools." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193